Citation Nr: 0104531	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-17 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
thumb injury.

2.  Entitlement to an increased evaluation for lower urinary 
tract syndrome with symptoms of outlet obstruction and 
epididymal and scrotal pain, currently evaluated as 10 
percent disabling, based on the disagreement with the 
November 1998 initial award.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from April 1988 to March 
1998.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The Board notes that the veteran withdrew his claim for 
service connection for ingrown toenails in his VA Form 9 
received in August 1999, and a claim for an increased 
evaluation for hiatal hernia with gastroesophageal reflux 
disease in correspondence received in June 2000.  
Accordingly, these issues are not before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's inservice left thumb injury was acute and 
transitory and resolved without any objective residuals.

3.  The veteran's lower urinary tract syndrome with symptoms 
of outlet obstruction and epididymal and scrotal pain is 
manifested primarily by left epididymal and scrotal pain with 
some obstructive symptoms managed by long-term drug therapy; 
there is no evidence that he requires drainage, frequent 
hospitalization or continuous intensive management for his 
disability.



CONCLUSIONS OF LAW

1.  Residuals of a left thumb injury were not incurred in or 
aggravated by the veteran's active military service or caused 
by any incident therein.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).

2.  The criteria for an initial evaluation in excess of 10 
percent for lower urinary tract syndrome with symptoms of 
outlet obstruction and epididymal and scrotal pain have not 
been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.115a, 4.115b, Diagnostic Code 7525 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has left thumb 
residual disability as a result of an injury in service.  He 
further contends that the current 10 percent evaluation for 
his epididymal and scrotal pain is insufficient as he 
experiences constant low grade pain with spikes of increased 
pain and he is under continuous intensive management for his 
condition.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, Board is satisfied that all relevant facts have been 
properly developed with respect to these issues, that VA has 
given the veteran adequate notice regarding the evidence 
necessary to substantiate his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107).

Factual Background

The veteran's service medical records show that he complained 
of left scrotal pain and nausea in May 1996.  Following 
examination and a testicular ultrasound, he was treated for 
epididymitis or epididymorchitis.  He continued to receive 
treatment for several months.  In April 1997 he reported good 
relief from an injection of his genitofemoral nerve.  In 
January 1998, the veteran underwent a flexible cystoscopy for 
outlet obstructive symptoms.  There was no evidence of 
stricture.  The assessment was bladder neck dysfunction, and 
the potential need for surgery was discussed.  Later that 
month it was determined that genitofemoral neuralgia appeared 
to be the primary etiology of his groin pain.  There was also 
the possibility of ilioinguinal involvement.  

Service medical records also show that the veteran "jammed" 
his hand, hyperextending his thumb October 1997.  He 
complained of pain in the thenar eminence and, to a lesser 
extent, some dorsal pain.  He was diagnosed with a strain of 
the flexor pollicus tendon and his thumb was placed in a soft 
cast and Ace bandages.  He reported in December 1997, that 
his thumb never stopped hurting and that his aching pain 
increased with use.  He had stayed in the soft cast for only 
4 days.  He had full range of motion in his thumb although 
there was pain in the dorsal thumb and in the thenar 
eminence.  It was also tender across the dorsum of the first 
phalanx of the thumb and at the IP joint.  X-ray studies were 
normal.  He was diagnosed with persistent tendonitis with 
minimal compliance.  The veteran refused to have the thumb 
casted.  There is no further evidence that the veteran had 
any thumb complaints, findings, treatment or diagnoses.  

During a January 1998 VA general medical examination 
conducted prior to his discharge, the veteran gave a history 
of having jammed his left thumb in service with residual 
joint pain with certain motions.  He denied left thumb 
limitation of motion.  He also gave a history of epididymal 
pain since 1996.  He described his scrotal pain as 4/10 
generally with severe episodes of 9/10.  Examination revealed 
extreme tenderness of both right and left testes and 
epididymis, greater on the left side.  There was no 
enlargement or any areas of a cyst.  There was also pain 
along the inguinal canal at the external ring with no 
evidence of inguinal hernia.  The examination of his left 
thumb was normal with a normal range of motion.  There were 
no demonstrable abnormalities. Following the examination, the 
assessments were: normal left thumb and epididymal and 
scrotal pain of undetermined etiology.  

W. H. Mohr, M.D., in a February 1999 progress note, reported 
the veteran's complaints of chronic left scrotal pain and 
left thumb discomfort, as well as his symptoms of bladder 
neck dysfunction.  Examination of his genitalia showed no 
masses or tenderness to palpation.  There was full range of 
motion in the veteran's extremities without cyanosis, 
clubbing or edema.  The diagnoses were chronic left scrotal 
pain of uncertain etiology and bladder neck dysfunction.  

J. Michael Harshman, M.D., evaluated the veteran in March 
1999, for complaints of left testicular pain radiating up to 
the iliac crest and into his back.  He was also evaluated for 
bladder outlet obstruction with decreased urinary stream and 
nocturia.  Examination revealed bilaterally descended 
testicles that were palpably normal.  A hernia on either side 
was not appreciated at the time.  The prostate was palpably 
benign and urinalysis was normal.  The diagnosis was symptoms 
of outlet obstruction.  Dr. Harshman noted that it was 
difficult to tell whether the veteran had a hypertrophic 
bladder neck or some sort of voiding dyssynergia.  He was 
also diagnosed with testicular pain.  An ilioinguinal nerve 
block, epididymectomy and orchiectomy were discussed with the 
veteran as options to his anti-inflammatory treatment for his 
scrotal pain.  There were no guarantees that any of these 
options would elevate his pain.

Treatment records from Dr. Mohr's office, dating from 
February to August 1999, reveal that the veteran had 
improvement of his outlet obstruction with the use of 
Lioresal.  He noted not having to strain to urinate and felt 
as if he was emptying better.  When the veteran tried to 
taper off Lioresal in June 1999, his symptoms reoccurred.  He 
complained of some left testicular pain radiating up at that 
time.  He took Serazone for management of the pain.  In 
August 1999 his symptoms of bladder outlet obstruction 
continued to be markedly controlled by his use of Lioresal.  
His chronic scrotal pain was initially improved with a low 
dose of Serazone, but gradually started to return.  He also 
complained of chronic discomfort and a "popping-like" 
sensation in his left thumb.  There was no swelling or 
instability.  He was diagnosed with left thumb pain and a 
history of possible strain in the past.  

An October 1999 VA genitourinary examination report included 
the veteran's history of lower urinary tract syndrome with 
complaints of frequency and urgency.  The veteran reported 
his urinary symptoms had improved with the use of Lioresal.  
He also reported a long history of left orchialgia radiating 
into his left hemiscrotum up to his suprapubic region.  
Examination revealed bilaterally descended testes with no 
palpable masses and normal bilateral cord.  There was no 
evidence of inguinal hernia.  Testalgia could be recreated by 
palpating his left epididymis.  There was no induration or 
abnormalities in this area.  The diagnoses were lower urinary 
tract syndrome that seemed to be better with the use of his 
medication; and, orchialgia.  He was considering an 
epididymectomy with his civilian urologist.

Analysis

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The veteran has not presented any competent evidence that he 
currently has a left thumb disability.  In fact, all the 
medical evidence of record shows only his complaints of left 
thumb discomfort and a "popping sensation" with no 
objective findings.  In this case, however, while the veteran 
complained of pain associated with his left thumb, "a 
finding of functional loss due to pain must be 'supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  There is no functional loss 
demonstrated, only the veteran's subjective complaints.  
Although the veteran believes he currently has a left thumb 
disability as a result of an inservice injury, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect is required.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Increased Evaluation

The veteran's claim for a higher evaluation for lower urinary 
tract syndrome with symptoms of outlet obstruction and 
epididymal and scrotal pain is an original claim that was 
placed on appellate status by a notice of disagreement 
expressing disagreement with the initial rating award.  In 
regard to this claim, the undersigned notes that at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App 
119 (1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected lower urinary tract syndrome with symptoms of 
outlet obstruction and epididymal and scrotal pain.  The 
Board has found nothing in the historical record which would 
lead it to conclude that the current evidence of record is 
not adequate for rating purposes, nor has the Board found any 
of the historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's lower urinary tract syndrome with symptoms of 
outlet obstruction and epididymal and scrotal pain is 
currently evaluated under the provisions of 38 C.F.R. 
§ 4.115b, Diagnostic Code 7525.  Under this code chronic 
epididymo-orchitis is rated either as a urinary tract 
infection, or as a tubercular infection.  Here, there has 
been neither a tubercular or urinary tract infection 
diagnosed.  However, since the disability effects the 
genitourinary system, the rating will be on the basis of a 
urinary tract infection.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Under the provisions of 38 C.F.R. § 4.115a, a 10 percent 
evaluation is provided for a urinary tract infection that 
requires long-term drug therapy, 1-2 hospitalizations per 
year and/or requires intermittent intensive management.  A 30 
percent evaluation is warranted where there is recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times a year), and/or 
requiring continuous intensive management.  When manifested 
by poor renal function, the rating will be based on renal 
dysfunction.  In this case, there is no evidence of renal 
dysfunction.

After review of the evidence of record, the Board concludes 
that entitlement to an increased disability evaluation for 
lower urinary tract syndrome with symptoms of outlet 
obstruction and epididymal and scrotal pain is not warranted.  
Although the veteran continues to complain of epididymal and 
scrotal pain, the objective evidence of record fails to show 
that he has required frequent drainage/hospitalization, or 
continuous intensive management for his condition.  Despite 
his belief that he is currently  receiving continuous 
intensive management, all the medical evidence of record 
shows that his obstructive voiding has been improved with 
long-term drug therapy exclusively and that medication for 
his epididymal and scrotal pain has been somewhat successful.  
Accordingly, in the absence of any additional evidence of 
increased recurrent symptomatic infections with drainage, 
frequent hospitalizations or continuous intensive management 
for his service-connected lower urinary tract syndrome with 
symptoms of outlet obstruction and epididymal and scrotal 
pain, entitlement to an increased disability evaluation is 
not warranted.

Additionally the Board has considered the veteran's 
disability under the provisions of 38 C.F.R. § 4.115a, for 
voiding dysfunction.  Voiding dysfunction can be rated under 
three different categories: urine leakage, urinary frequency, 
or obstructed voiding.  Under these provisions a 
noncompensable evaluation is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times a year.  A 10 percent evaluation is 
provided for marked symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:  post void residuals greater 
than 150 cc.; uroflowmetry indicating markedly diminished 
peak flow rate of less than 10 cc/sec.; recurrent urinary 
tract infections secondary to obstruction; and, stricture 
disease requiring periodic dilatation every 2 to 3 months.  A 
30 percent evaluation is warranted for urinary retention 
requiring intermittent or continuous catheterization.  
Although the veteran has demonstrated obstructive voiding, 
his symptoms do not currently warrant a 10 percent evaluation 
under the provisions of this regulation.  (See Butts v. 
Brown). 

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's lower urinary 
tract syndrome has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  

The Board notes that, although the veteran has appealed an 
initial decision for his lower urinary tract syndrome with 
symptoms of outlet obstruction and epididymal and scrotal 
pain, the current disability rating is effective to the date 
he submitted his claim.  The evidence of record does not 
indicate that the current disability level is less severe 
than any other period during the veteran's appeal.  As there 
appears to be no basis for considering staged ratings in this 
case, a remand to the RO for that purpose would serve no 
purpose and only delay consideration of the veteran's appeal.

As noted above, VA is required to assist a claimant in 
obtaining evidence necessary to substantiate his claim, if 
there is a reasonable possibility that such assistance would 
aid in substantiating the claim.  However, the veteran has 
not submitted any information showing that he currently has a 
left thumb disability or alleged that there are any existent 
medical evaluations or treatment records indicating a current 
diagnosis or showing increased disability for his service-
connected lower urinary tract syndrome.  Further, VA is 
required to provide VA medical examinations for compensation 
claims only in those cases where there is competent evidence 
that the claimant has a current disability or persistent or 
recurrent symptoms of disability.  Therefore, there is no 
further duty to assist the veteran with regard to these 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


ORDER

Service connection for residuals of a left thumb injury is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
lower urinary tract syndrome with symptoms of outlet 
obstruction and epididymal and scrotal pain is denied.



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 

